DETAILED ACTION

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the region before it" in line 21.  There is insufficient antecedent basis for this limitation in the claim. Additionally, it is unclear whether “it” refers to the overflow limit or the plunger support. However, for purposes of examination the examiner will consider said limitation as reading “a region forward of the overflow limit” (such an interpretation is supported by the disclosure as a whole). Correction and/or clarification are required. It is suggested that Applicant amend said limitation read “a region forward of the overflow limit” or “a portion of the plunger support forward of the overflow limit.”
Claim 13 recites the limitation "the region before it" in line 24.  There is insufficient antecedent basis for this limitation in the claim. Additionally, it is unclear whether “it” refers to the overflow limit or the plunger support. However, for purposes of examination the examiner will consider said limitation as reading “a region forward of 
In reference to claim 20, the claim is held to be indefinite as it lacks any active, positive steps delimiting how the operation of the firearm according to claim 1 is practiced. Additionally, it is unclear if the claim is even drawn to a method or process, whatsoever (see section below), as “the operation of a device” can be considered as merely “the state of the device being operative,” per se. Correction and/or clarification are required. It is suggested that Applicant cancel claim 20 (or amend the claim to clearly set forth a method).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 20 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because claim 20 is not specifically drawn to a method or process, as “the operation of a firearm according to claim 1” can be considered as merely “the state of the firearm of claim 1 as operating,” per se. The operative state of a device does not fall within at least one of the four 

Allowable Subject Matter
Claims 1 and 13 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claims 2-12 and 14-19 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Jackson (8640598), Moore (4373423), Browning (2252754), DiChario et al. (2020/0378702), DiChario et al. (2019/0226776), O’Brien (2021/0137871), Zheng (2013/0291713), Amsler (CH 321922 A), Gomirato et al. (9500422), Zedrosser (4817496), Moore (3988964), Panigoni (4109558), and Badali et al. (5429034).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIEL J KLEIN whose telephone number is (571)272-8229.  The examiner can normally be reached on 11:30am-8pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on 571-272-6874.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


GABRIEL J. KLEIN
Examiner
Art Unit 3641



/Gabriel J. Klein/Primary Examiner, Art Unit 3641